Citation Nr: 0401125	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-21 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back condition as 
secondary to the veteran's service connected bilateral hallux 
valgus disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from August 1943 until January 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a March 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Cleveland, Ohio.

In a clinical opinion issued in December 2002, a VA physician 
stated the veteran had knee osteoarthritis which was 
etiologically related to the veteran's service-connected 
bilateral foot disabilities.  An issue of entitlement to 
service connection for knee osteoarthritis as secondary to 
service-connected disability has not been developed for 
appellate consideration at this time.  As such, it is 
referred to the RO for appropriate action.


FINDING OF FACT

Competent (medical) evidence of record shows that the 
veteran's lumbosacral degenerative joint and disc disease are 
causally related to his service-connected bilateral hallux 
valgus disability.


CONCLUSION OF LAW

Lumbosacral degenerative joint and disc disease are 
proximately due to or the result of the veteran's service-
connected bilateral hallux valgus disability.  38 U.S.C.A. 
§§ 1110, 1131, 1112, 1113, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
However, in view of the Board's favorable disposition in this 
matter, further development with regard to VA's duties to 
notify and assist under VCAA would serve no useful purpose.  
A remand is inappropriate where there is no possibility of 
any benefit flowing to the veteran.  Soyini v. Derwinski, 1 
Vet. App. 540 (1991).

Relevant law and regulations

Service connection, in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (2003).

Factual background

The service medical records are absent any indication of 
treatment for a back condition.  The veteran's spine was 
listed as normal on in-service examinations.

Following service, a VA treatment report dated in May 2001 
noted complaints of lower back pain.

In November 2001, the veteran received a VA examination.  
Following objective examination, he was diagnosed with 
lumbosacral spondylosis and paraspinal tenderness with spasm, 
representing degenerative joint disease and chronic lumbar 
strain.  The examiner noted that there was also probable 
associated lumbosacral spine stenosis.  Finally, a diagnosis 
of lumbosacral myelopathy was rendered.  The examiner did not 
find it at least as likely as not that the veteran's lower 
back problems were secondary to his service-connected foot 
disabilities.  Rather, the examiner found that, given the 
veteran's age and obesity, his back condition was typical in 
those circumstances.  

In a March 2002 letter written by M. J. R., D.C., it was 
noted that he had treated the veteran for low back pain since 
July 1990.  It was noted the veteran initially presented with 
a complaint of history of low back pain dating back to his 
days of military service.  M. J. R., D.C., stated that the 
veteran's diagnosis was degenerative joint disease (lumbar) 
with mechanical joint dysfunction (lumbar).  M. J. R., D.C. 
commented that, in his opinion, the veteran's back problems 
correlated with his altered gait that arose as a result of 
his service-connected foot disabilities.  That letter also 
noted earlier treatment for back pain by G. W., D.C. in 
Evendale, Ohio.

The veteran was again examined by VA in July 2002.  The 
veteran reported that he first experienced back pain in the 
1950s.  He later stated that the back began even earlier, 
during boot camp.  He reported that he had visited 
chiropractors for years.  Following the evaluation, the VA 
examiner made an impression of lumbosacral degenerative disc 
and joint disease.  He did not believe that such condition 
was at least as likely as not secondary to the veteran's 
service-connected foot disabilities.  He concurred with the 
conclusion reached at the earlier VA examination in November 
2001, that the veteran's age and obesity were the reason 
behind his back problems.  He added that there was no other 
functional impairment stemming from the veteran's low back 
condition such as an inability to engage in physical activity 
involving repetitive bending, twisting and so forth.  There 
were no limitations on the veteran's ability to lift and bear 
weight, stand, walk or sit for fixed amounts of time.  

A VA outpatient treatment record dated in September 2002 
indicated treatment for low back pain.  The examiner stated 
that the veteran's foot pain was likely causing gait problems 
that would contribute to lumbar difficulties.

At a personal hearing before the RO in November 2002, the 
veteran described his low back symptomatology.  

In December 2002, a VA physician offered an opinion as to the 
etiology of the veteran's back problems.  He found that the 
veteran's service-connected foot condition caused long-term 
abnormal gait biomechanics and that this as likely as not 
caused deterioration of his lumbar spine, accelerating his 
degenerative disc and joint disease.  The VA physician 
acknowledged that age and obesity were also contributing 
factors as well.  He indicated that, in rendering his 
opinion, he reviewed serial examinations, including those of 
other physicians.

Analysis
  
At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of degenerative disease of the lumbosacral 
spine within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of service 
connection on a nonpresumptive basis.  
In essence, the veteran is claiming that his lumbosacral 
problems are secondary to his service-connected bilateral 
hallux valgus disability.  To successfully establish this 
claim, the evidence of record must contain competent 
(medical) opinion of etiology stating that it is at least as 
likely as not that the veteran's back disorders are 
attributable to his service-connected bilateral foot 
disabilities.  Here, such an opinion exists, written in 
December 2002 by a VA physician.  

While the VA physician did not specify in his December 2002 
letter that he reviewed the claims file in its entirety, he 
did note that he had reviewed the veteran's serial 
examinations, including those of other physicians.  Moreover, 
he personally co-signed VA outpatient treatment reports of 
the veteran dated in August and October 2000, indicating 
further involvement and familiarity with the veteran's 
conditions.  Furthermore, the conclusion reached is 
consistent with other medical evidence of record, including a 
March 2002 opinion offered by M. J. R., D.C. and a September 
2002 outpatient treatment note finding a causal relationship 
between the veteran's low back problems and his service-
connected bilateral foot disabilities.  Finally, the VA 
physician contemplated contrary opinions of record, by 
explicitly addressing the issues of the veteran's age and 
weight.  For these reasons, the Board finds his opinion to be 
highly probative.   

As mentioned above, the claims file contains etiological 
opinions which do not support the veteran's contentions and 
which reach the opposite conclusion of the VA physician in 
December 2002.  Specifically, upon VA examination in November 
2001, the examiner did not find it at least as likely as not 
that the veteran's lower back problems were secondary to his 
service-connected bilateral foot disabilities.  Rather, the 
examiner found that, given the veteran's age and obesity, his 
back condition was typical in those circumstances.  An 
essentially identical opinion was again rendered following a 
subsequent VA examination in July 2002.  

In considering the July 2002 opinion, the Board notes that 
the July 2002 examiner does not provide support for his 
conclusion that the back and bilateral foot disabilities are 
unrelated.  He does state that, in his opinion, the veteran's 
back symptomatology was attributable to his age and obesity, 
as was also expressed by the examiner in November 2001.  
However, the favorable December 2002 opinion considered such 
factors as age and weight, and while acknowledging them to be 
contributing factors, nonetheless found that it was at least 
as likely as not that veteran's back problems were 
accelerated by his service-connected bilateral hallux valgus 
disability.  

In conclusion, the claims file contains conflicting opinions, 
all of which bear some degree of merit.  The Board finds that 
the December 2002 opinion is the most complete, as it takes 
into account the issues of age and obesity, which were the 
bases for the earlier negative opinions.  Moreover, the 
favorable December 2002 opinion finds secondary support in 
the record, as evidenced by a March 2002 letter written by M. 
R. J., D.C. and a September 2002 VA treatment report.  At the 
very least, the evidence of record appears to be in 
equipoise, triggering the benefit of the doubt rule.  See 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.  Therefore, the benefit 
sought on appeal is granted.  


ORDER

Service connection for lumbosacral degenerative joint and 
disc disease is granted.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



